Case 18-00273   Doc 19-7   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                  G Page 1 of 4




                EXHIBIT G
Case 18-00273     Doc 19-7    Filed 01/06/19 Entered 01/06/19 12:58:13           Desc Exhibit
                                     G Page 2 Chris
                          9:16-bk-06499-FMD   of 4 E Carhart
             Case type: bk Chapter: 7 Asset: Yes Vol: v Judge: Caryl E. Delano
                    Date ﬁled: 07/29/2016 Date of last ﬁling: 12/21/2018
                              Debtor discharged: 04/19/2018


                                      Attorneys

John S Biallas                                       John S. Biallas
3N918 Sunrise Lane                                   3 N 918 Sunrise Lane
St. Charles, IL 60174                                St. Charles, IL 60174
630-513-7878                            representing 630-513-7878
jsb70@comcast.net                                    630-578-0426 (fax)
  Assigned: 03/14/2017                               jsb@comcast.net
  LEAD ATTORNEY                                      (Attorney)
  Assigned: 03/15/2017                                 Kexin Carhart
                                        representing
  LEAD ATTORNEY                                        (Creditor)
Nathaniel Cade, Jr
Cade Law Group, LLC                                  Halaska International, Inc.
Post Ofﬁce Box 170887                                c/o Nathaniel Cade, Jr., Esq.
Milwaukee, WI 53217                                  Cade Law Group, LLC
                                        representing
414-255-3802                                         PO Box 170887
414-255-3804 (fax)                                   Milwaukee, WI 53217
  Assigned: 10/25/2016                               (Creditor)
  LEAD ATTORNEY
                                                       Halaska-Carhart International LLC
                                                       c/o Nathaniel Cade, Jr., Esq.
                                                       Cade Law Group, LLC
                                         
                                                       PO Box 170887
                                                       Milwaukee, WI 53217
                                                       (Creditor)
                                                       Christoper G. Halaska
                                                       c/o Nathaniel Cade, Jr., Esq.
                                                       Cade Law Group, LLC
                                         
                                                       P.O. Box 170887
                                                       Milwaukee, WI 53217
                                                       (Creditor)
Lara Roeske Fernandez
Trenam, Kemker, et al                                Carhart-Halaska International LLC
PO Box 1102                                          c/o Nathaniel Cade, Jr., Esq.
Tampa, FL 33601                                      Cade Law Group, LLC
813-223-7474                            representing PO Box 170887
813-229-6553 (fax)                                   Milwaukee, WI 53217
lrfernandez@trenam.com                               (Creditor)
  Assigned: 03/13/2017                               PRO SE
   TERMINATED: 12/21/2017
                                                       Halaska International, Inc.
Case 18-00273     Doc 19-7    Filed 01/06/19 Entered 01/06/19 12:58:13 Desc Exhibit
                                     G Page 3 of 4c/o Nathaniel Cade, Jr., Esq.
                                                  Cade Law Group, LLC
                                                  PO Box 170887
                                                  Milwaukee, WI 53217
                                                  (Creditor)
                                                   Christoper G. Halaska
                                                   c/o Nathaniel Cade, Jr., Esq.
                                                   Cade Law Group, LLC
                                       
                                                   P.O. Box 170887
                                                   Milwaukee, WI 53217
                                                   (Creditor)
Richard J. Hollander
Miller, Hollander & Jeda
5278 Golden Gate Pkwy., Suite 2                    Chris E Carhart
Naples, FL 34116                                   621 Seaview Court P2
                                      representing
239-775-2000                                       Marco Island, FL 34145
239-775-7953 (fax)                                 (Debtor)
millerandhollander@comcast.net
  Assigned: 07/29/2016
  Assigned: 03/10/2017                             John S. Biallas
                                                   3 N 918 Sunrise Lane
                                                   St. Charles, IL 60174
                                      representing 630-513-7878
                                                   630-578-0426 (fax)
                                                   jsb@comcast.net
                                                   (Attorney)
Melissa H Jeda
Miller, Hollander & Jeda
5278 Golden Gate Pkwy., Suite 2                    Chris E Carhart
Naples, FL 34116                                   621 Seaview Court P2
                                      representing
239-775-2000                                       Marco Island, FL 34145
239-775-7953 (fax)                                 (Debtor)
millerandhollander@comcast.net
  Assigned: 08/17/2016
Amy M Kiser
Gilbert Garcia Group P.A.
                                                   BANK OF AMERICA
2313 W. Violet Street
                                                   C/O GILBERT GARCIA GROUP, P.A.
Tampa, FL 33603
                                      representing 2313 W. VIOLET STREET
813-443-5087
                                                   TAMPA, FL 33603
813-443-5089 (fax)
                                                   (Creditor)
bankruptcy@gilbertgrouplaw.com
  Assigned: 05/08/2018
Stephanie C Lieb                      representing Halaska International, Inc.
Trenam, Kemker                                     c/o Nathaniel Cade, Jr., Esq.
Post Ofﬁce Box 1102                                Cade Law Group, LLC
Tampa, FL 33601-1102                               PO Box 170887
813-223-7474                                       Milwaukee, WI 53217
813-229-6553 (fax)                                 (Creditor)
slieb@trenam.com
Case 18-00273 Doc 19-7             Filed 01/06/19 Entered 01/06/19 12:58:13              Desc Exhibit
  Assigned: 10/24/2016                    G Page 4 of 4
   TERMINATED: 12/21/2017
                                                               Halaska-Carhart International LLC
                                                               c/o Nathaniel Cade, Jr., Esq.
                                                               Cade Law Group, LLC
                                                
                                                               PO Box 170887
                                                               Milwaukee, WI 53217
                                                               (Creditor)
                                                               Christoper G. Halaska
                                                               c/o Nathaniel Cade, Jr., Esq.
                                                               Cade Law Group, LLC
                                                
                                                               P.O. Box 170887
                                                               Milwaukee, WI 53217
                                                               (Creditor)
  Assigned: 11/29/2016                                      Carhart-Halaska International LLC
   TERMINATED: 12/21/2017                                   c/o Nathaniel Cade, Jr., Esq.
                                                            Cade Law Group, LLC
                                               representing PO Box 170887
                                                            Milwaukee, WI 53217
                                                            (Creditor)
                                                            PRO SE
Robert E Tardif, Attorney for Trustee
                                                            Robert E Tardif, Jr.
Robert E. Tardif, Jr., P.A.
                                                            Trustee
Post Ofﬁce Box 2140
                                                            Post Ofﬁce Box 2140
Fort Myers, FL 33902
                                                            Fort Myers, FL 33902
(239) 362-2755                                 representing
                                                            (239) 362-2755
(239) 362-2756 (fax)
                                                            (239) 362-2756 (fax)
rtardif@comcast.net
                                                            rtardif@comcast.net
  Assigned: 09/23/2016
                                                            (Trustee)
  LEAD ATTORNEY


                                    PACER Service Center
                                       Transaction Receipt
                                         01/04/2019 10:50:42
                PACER
                               natecade93:4061129:0 Client Code:     Takada
                Login:
                                                     Search          9:16-bk-06499-
                Description:   Attorney List
                                                     Criteria:       FMD
                Billable
                               2                     Cost:           0.20
                Pages:
